Citation Nr: 0615378	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  03-37 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts



THE ISSUE

Entitlement to an increased evaluation for the service-
connected prostate cancer.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1948 to 
January 1952 and June 1953 to June 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision in 
which the RO reduced the veteran's service-connected prostate 
cancer evaluation from 100 percent to 10 percent effective on 
January 1, 2003.

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

The service-connected prostate condition has been rated on 
the basis of postoperative residuals of prostate gland 
injuries.  

When an evaluation of the prostate condition is based on 
postoperative residuals of prostate gland injuries, the 
evaluation must include consideration of whether the veteran 
suffers from a voiding dysfunction that requires the use of 
absorbent materials or suffers from a urinary tract 
infection.  38 C.F.R. §§ 3.105(e), 4.115b, Diagnostic Codes 
7527 and 7528 (2005).  
 
The veteran received a VA examination in January 2002.  The 
examiner reported the veteran was not then suffering from a 
urinary tract infection, but did not comment on whether the 
veteran was suffering from a voiding dysfunction that 
required the use of absorbent materials.    

In March 2004, the veteran's representative requested an 
updated VA examination to adequately address the veteran's 
prostate condition.  

The representative argued that the January 2002 examination 
was inadequate for rating purposes because it failed to 
clearly address the criteria upon which it based its rating 
decision.  

VA regulations provide that where "the [examination] report 
does not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes." 38 C.F.R. § 4.2 (2005); see 38 C.F.R. § 
19.9 (2005). 

Where the Board makes a decision based on an examination 
report that does not contain sufficient detail, remand is 
required by the courts "for compliance with the duty to 
assist by conducting a thorough and contemporaneous medical 
examination." Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  Thus, the 
Board finds that a more contemporaneous VA examination is 
necessary.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request information referable to any 
recent medical care received by the 
veteran for his service-connected 
prostate condition.  Based on the 
veteran's response, the RO should attempt 
to obtain all clinical records from all 
previously unidentified treatment 
sources.  The veteran also should be 
notified that he may submit competent 
evidence to support his claim for 
increase.  If the RO's search efforts 
prove unsuccessful, documentation to that 
effect must be added to the claims file.  

2.  The veteran should be scheduled for a 
VA examination in order to evaluate the 
current severity of the service-connected 
prostate condition.  

The claims folder should be made 
available to the examiner for review in 
conjunction with the examination.  All 
tests and studies that the examiner deems 
necessary should be performed.  The 
examiner should determine whether the 
veteran suffers from a voiding 
dysfunction that requires the use of 
absorbent materials or suffers from a 
urinary tract infection.  

If the veteran suffers from a voiding 
dysfunction that requires the use of 
absorbent materials, these determinations 
should be expressed in terms of rate at 
which the absorbent materials must be 
chanced on a per day basis.  If the 
veteran suffers from a urinary tract 
infection, examination determinations 
should be expressed in terms of 
recurrence of symptoms, whether 
hospitalization is required, whether 
intensive management is required, and 
whether drug therapy is required.  The 
examination should include a complete 
rationale for the opinions expressed.  

3.  Thereafter, following completion of 
all indicated development the RO should 
readjudicate the issue on appeal.  If the 
determination remains less than fully 
favorable to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
and an opportunity to respond thereto.  

Thereafter, if indicated, this case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  





